COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947


                          Date Submitted: January 11, 2016
                           Date Decided: January 22, 2016

Brad Greenspan                                Kathaleen St. J. McCormick, Esquire
2995 Woodside Road, Suite 400                 Daniel M. Kirshenbaum, Esquire
Woodside, CA 94062                            Young, Conaway, Stargatt & Taylor
                                              100 North King Street
Gregory V. Varallo, Esquire                   Wilmington, DE 19899
Kevin M. Gallagher, Esquire
Richards, Layton & Finger, P.A.               A. Thompson Bayliss, Esquire
One Rodney Square                             Abrams & Bayliss LLP
920 North King Street                         20 Montchanin Road, Suite 200
Wilmington, DE 19801                          Wilmington, DE 19807

Kevin M. Coen, Esquire                        Daniel B. Rath, Esquire
Morris, Nichols, Arsht & Tunnell LP           Rebecca L. Butcher, Esquire
1201 North Market Street                      Tyler O’Connell, Esquire
Wilmington, DE 19801                          Landis Rath & Cobb LLP
                                              919 North Market Street
                                              Wilmington, DE 19801

              Re:    Brad D. Greenspan v. News Corporation, et al.,
                     Civil Action No. 9567-VCG

Dear Litigants:

      Before me is the Plaintiff’s Motion for Reargument, filed on January 11, 2016

pursuant to Court of Chancery Rule 59(f). The Defendants submitted unsolicited

letters and briefs between January 19 and January 21, 2016 in opposition to the

Plaintiff’s motion. In order to prevail on a motion for reargument, a movant must

show that “the Court has overlooked a decision or principle of law that would have
controlling effect or the Court has misapprehended the law or facts so the outcome

of the decision would be affected.”1 Based on the reasons that follow, the Plaintiff

has failed to meet that standard here.

       The Plaintiff’s motion asks that I vacate my Letter Opinion of January 6, 2016

and grant the Plaintiff’s “preliminary injunctions and all other pleadings.” In my

Letter Opinion, I granted the Defendants’ Motions to Dismiss, finding that the

Plaintiff had waived the opportunity to oppose the motions.2

       To the extent I comprehend his Motion for Reargument, the Plaintiff points to

two previously-filed Motions for Preliminary Injunction that he argues contain

evidence that was “designed and pled to be used to oppose Defendants Motion to

Dismiss.” Despite the Plaintiff’s characterization in his motion here, the Motions

for Preliminary Injunction were unresponsive to the issues raised in the Defendants’

Motions to Dismiss. The first Motion for Preliminary Injunction was filed on June

19, 2015 and requested that I enjoin the Defendants from filing “Ex Parte

Applications” in Federal Court; from further violating “Del Statue 1701 including

harassing and discriminating against a whistleblower”; and requested “injunctive

relief and specific performance for indemnification.”3              The Plaintiff’s Second


1
  Brown v. Wiltbank, 2012 WL 5503832, at *1 (Del. Ch. Nov. 14, 2012) (quoting Miles, Inc. v.
Cookson Am., Inc., 677 A.2d 505, 506 (Del. Ch.1995)).
2
  See Greenspan v. News Corp., 2016 WL 74921 (Del. Ch. Jan. 6, 2016).
3
   As of the time of the Plaintiff’s first Motion for Preliminary Injunction, the Plaintiff’s
advancement claims had been dismissed via Order of the Court on May 6, 2015 due, in part, to the
Plaintiff’s failure to respond to the Defendants’ Motions to Dismiss the Plaintiff’s claims for
                                               2
Motion for Preliminary Injunction, filed on January 4, 2016,4 asked that I enjoin

Defendants from perpetrating a “malicious defamatory and libel scheme being

carried out in Delaware”; that I enjoin Defendants’ “continued false entries related

to [the] 2004 Proxy”; and again requested indemnification. I find that neither Motion

for Preliminary Injunction stated grounds in opposition to the Defendants’ Motions

to Dismiss, and that the Motion for Reargument fails to otherwise state grounds for

“reargument” of my decision to grant the Defendants’ motions.

        In addition, the Plaintiff asserts that, before granting the Defendants’ Motions

to Dismiss, I improperly failed to dispose of the Motion of Joinder and the Motion

to Supplement Pleadings filed on March 24, 2015. 5 Those motions do not purport

to have any relation to the Defendants’ Motions to Dismiss nor has the Plaintiff

asserted a relationship exists in his Motion for Reargument. Moreover, the Plaintiff

has failed to explain how my Letter Opinion has prejudiced the Plaintiff’s pursuit of

those motions. Consistent with my earlier bench ruling and letter to the parties on

December 14, 2015, all motions outstanding as of that date, including the two

motions referenced by the Plaintiff here, were dismissed without prejudice. The


advancement. Greenspan v. News Corp., C.A. No. 9567-VCG (May 6, 2015) (ORDER). To the
extent the Plaintiff seeks reargument of that order, his request is late as the deadline to file a motion
for reargument of my Order of May 6, 2015 has passed. See Ct. Ch. R. 59(f) (providing that a
motion for reargument must be filed within 5 days of the Court’s opinion).
4
  I note that the Second Motion for Preliminary Injunction was filed after the second and final
extended deadline given to the Plaintiff to respond to Defendants’ Motions to Dismiss.
5
  Throughout this litigation, the Plaintiff was apprised of the option to amend his complaint
pursuant to Court of Chancery Rule 15(aaa) but chose not to do so.
                                                   3
Plaintiff may proceed as he find appropriate in light of the dismissal of the moving

Defendants.

      Based on the foregoing, the Plaintiff has failed to sufficiently articulate the

legal basis for which I should reconsider my Letter Opinion granting the Defendants’

Motions to Dismiss. Despite the Plaintiff’s Motion for Reargument, I note that the

Plaintiff has made no apparent attempt to respond to the Defendants’ Motions to

Dismiss, nor has he requested additional time to do so. The Plaintiff’s Motion for

Reargument is DENIED. To the extent the foregoing requires an Order to take

effect, IT IS SO ORDERED.



                                             Sincerely,

                                             /s/ Sam Glasscock III

                                             Sam Glasscock III




                                         4